511 So. 2d 1132 (1987)
Ronol MENDOZA MADOSES, Appellant,
v.
STATE of Florida, Appellee.
No. 87-0925.
District Court of Appeal of Florida, Fourth District.
September 9, 1987.
Richard L. Jorandby, Public Defender, and Thomas F. Ball, III, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Jr., Atty. Gen., Tallahassee, and Joy B. Shearer, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
This is an appeal from an order revoking appellant's probation and a sentence of twenty-six months' imprisonment.
It is contended on appeal that the sentence is erroneous because at the sentencing hearing the trial judge announced the sentence as twenty months' imprisonment rather than twenty-six months. However, in reducing the sentence to writing it was fixed at twenty-six months. Of course, the oral pronouncement takes precedence over the written sentence because the written sentence is merely a record of the sentence pronounced in open court. Kelly v. State, 414 So. 2d 1117 (Fla. 4th DCA 1982); Evans v. State, 490 So. 2d 1071 (Fla. 4th DCA 1986). Therefore the written sentence should be corrected to comply with the oral sentence.
The parties agree that the court erred in not filing a written order of revocation and that the cause should be remanded for entry of such an order. Jordan v. State, 489 So. 2d 224 (Fla. 2d DCA 1986).
Accordingly, the order appealed from is affirmed but the sentence is reversed and remanded for entry of the appropriate *1133 sentence and for a written order of revocation of probation.
DOWNEY, LETTS and DELL, JJ., concur.